Citation Nr: 0305644	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
calf wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The appellant served on active duty from December 1964 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claims.

The case was previously before the Board in October 2000, at 
which time it was remanded for additional development.

There has been a significant change in the law during the 
pendency of this appeal, specifically, the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

VA Compensation and Pension Service provided detailed 
instructions with regard to implementing VCAA.  These 
instructions were outlined in several letters, including Fast 
Letters 00-87, 00-92, 01-02, and 01-13.  Further 
clarification was also provided in an August 2001 STAR 
Reporter.  In addition, Fast Letter 01-79 was issued on 
September 4, 2001.  It discusses the final regulatory 
amendment of 38 CFR 3.159, which establishes clear guidelines 
on implementing the VCAA requirements.  Decisionmakers were 
urged to closely follow instructions provided in Fast Letter 
01-13 with regard to remedying shortcomings in prior 
development actions taken and in rehabilitating claims 
pending on the date the legislation was enacted.  It is noted 
that whether rehabilitating claims pending during the 
enactment of the VCAA legislation or handling claims filed 
afterwards, there must be strict adherence to the specific 
procedural requirements outlined in the aforementioned 
directives.

The record in this case does not reflect that any attempt has 
been made to comply with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
the implementing regulations, and VA 
instructions with regard to implementing 
VCAA are fully complied with and 
satisfied.  Specifically the RO is 
reminded that VA must notify the veteran 
of any information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate the 
claims, and which portion of the 
information and evidence, if any, is to be 
provided by the veteran and which portion, 
if any, VA will attempt to obtain on 
behalf of the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD 
and residuals of a left calf wound.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



